09/28/2021



                                                                                 Case Number: DA 21-0207




         IN THE SUPREME COURT OF THE STATE OF MONTANA

 DAVID McCAULEY, an individual,           Supreme Court Cause No. DA 21-0207
 LEADER WITHOUT LIMITS, INC, a
 Wyoming Corporation, and PERKINS
 FAMILY HOLDINGS, LLC, a
 Montana Limited Liability Company,
                                              APPELLEES’ UNOPPOSED
               Appellants,                  MOTION FOR EXTENSION OF
        vs.                                 TIME TO FILE ANSWER BRIEF

 CROWLEY FLECK, PLLP, a
 Montana Professional Limited Liability
 Partnership, GRANT S. SNELL, an
 individual, SCOTT D. HAGEL, an
 individual, CHASE D. GIACOMO, an
 individual, and DOES 1-10,
               Appellees.

      Pursuant to the authority granted under Rule 26(1), M.R.App.P., Appellees

are granted their first thirty-day extension of time through and including November

15, 2021 within which to file Appellees’ Answer Brief.

      ELECTRONICALL SIGNED and DATED as indicated below.




                                                                     Electronically signed by:
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                        September 28 2021